 

AMENDMENT NO. 2 TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to the Executive Employment Agreement (“Amendment
Agreement”) is entered into as of June 1, 2018 (the “Effective Date”) by and
between OmniComm Systems, Inc. (the “Company”) and Randall G. Smith (the
“Executive”).

 

WHEREAS, the Company and Executive entered into an Employment Agreement dated
September 1, 2004 (“Agreement”) which was subsequently amended by Amendment No.
1 to the Employment Agreement on March 14, 2017 (“Amendment No.1” and
collectively with the Agreement, the “Employment Agreement”), and

 

WHEREAS, the Company and Executive desire to amend the terms of the Employment
Agreement as described herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are
incorporated in this Amendment Agreement as if fully set forth below, and the
mutual covenants and agreements contained herein, the parties hereto agree as
follows:

 

 

1.

Section 3(e) of the Employment Agreement is hereby amended as follows (i)
deleting the entire paragraph and replacing said paragraph to read as follows:
"The Executive shall also be entitled to severance pay equal to twelve (12)
months' full-time salary and benefits (greater than or equal to the amount
earned in the year 2017), regardless of whether Executive is working full-time
at the time of severance, in the event of the termination by the Company for any
reason other than commission of a felony or a crime involving moral turpitude
relating to services provided to the Company, or termination by the Company
pursuant to Paragraph 2(c). Options which have vested prior to the date of
termination shall remain exercisable during the severance period. Unvested
options shall terminate in accordance with the terms of the respective Stock
Option Agreements."

 

 

2.

Except as expressly provided in this Second Amendment Agreement, other terms,
conditions and provisions of the Employment Agreement shall continue in full
force and effect as provided therein. To the extent that any of the terms or
conditions contained in this Second Amendment Agreement may contradict or
conflict with any of the terms or conditions of the Employment Agreement, it is
expressly understood and agreed that the terms of this Second Amendment
Agreement shall take precedence and supersede the Employment Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
Agreement as of the date set forth in the first paragraph above.

 

          OmniComm Systems, Inc.               

 

 

          By: /s/ Cornelis F. Wit                    

       Cornelis F. Wit, Executive Chairman

 

 

 

 

Executive

 

 

          /s/ Randall G. Smith          

Randall G. Smith